                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

TANYA SCHAUNAMAN,                                  )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )       No. 1:17-cv-02521-TWP-TAB
                                                   )
NANCY A. BERRYHILL                                 )
Deputy Commissioner for Operations,                )
Social Security Administration,                    )
                                                   )
                            Defendant.             )

                FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

       The Court having this day made its Entry directing the entry of final judgment, the Court

now enters FINAL JUDGMENT.

       The final decision of the Deputy Commissioner of the Social Security Administration

regarding plaintiff Tanya Schaunaman is AFFIRMED, and Ms. Schaunaman’s appeal is

DISMISSED.

       Dated: 11/29/2018

Laura A. Briggs, Clerk of Court


By: _____________________________
       Deputy Clerk


Distribution:

TANYA SCHAUNAMAN
8847 Medora Dr 1H
Camby, IN 46113

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov
